 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD122 NLRB 81, 85) ; and (2) Gold's operations do not otherwise meetthe Board's minimum standard of $50,000 annual gross businessneeded for the exercise of its powers over nonretail enterprises.Hence we conclude that on the uncontroverted facts properly beforeus wewould not assert jurisdiction over the operations of Gold becausehis annual volume of business falls below the Board's minimum stand-ards applicable to nonretail businesses.Accordingly, the parties are advised that on the facts before it theBoard would not assert jurisdiction over Gold because his operationsfail to meet the Board's minimum standards for taking jurisdictionover nonretail enterprises.CHAIRMAN MCCULLOCH took no part in the consideration of theabove Advisory Opinion.Philamon Laboratories,Inc.andLocal Union 868, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of Americaand"Employee Representation Com-mittee," Partyin Interest.Case No. 2-CA-6832. April 11, 1961DECISION AND ORDEROn September 20, 1960, Trial Examiner Alba B. Martin issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this proceeding to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings,' conclusions ,z and recom-mendations of the Trial Examiner.'We find no merit In the Respondent's exception to the Trial Examiner's reliance uponemployee Freeman C.King's authorization card, absent testimony by King,based uponthe Trial Examiner's comparison of King's handwriting.In the circumstances,the trierof fact couldcompetentlymake the signature comparison.Combined MetalMfg. Corp.,123 NLRB895; 7 Wigmore,Evidence§ 2016n. 1 (3d ed.1940).In any case,we find,as shown in the Intermediate Report,that even without King'scard the Union had aclearmajorityof employeesin the appropriate unit whenitmade its recognition demandon August 6, 1959, and on August 13, 1959, when Respondent was on notice of the Union'srepresentation petition.2 In connection with Section8(a) (2) finding,we agree with the TrialExaminerthat theAugust. 14 employees' committee and the standing committeeare "labor organizations,"131 NLRB No. 14. PHILAMON LABORATORIES, INC.ORDER81Upon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Philamon Lab-oratories, Inc.,Westbury, New York, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a)Refusing or failing to bargain collectively in good faith withLocal Union 868, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, as the exclusive repre-sentative of all of Respondent's employees in the appropriate unit.The appropriate bargaining unit is:All production and maintenance employees employed at the Com-pany'sWestbury, New York, plant, including the hourly rated em-ployees in the wiring department, machine shop, preprocessingdepartment, processing department, quality control department, por-ters, and shipping clerks, but excluding office clerical employees, pro-fessional employees, salesmen, guards, and supervisors as defined inthe Act.'(b) Interfering in the formation of, or contributing assistance andsupport to, the August 14 employees' committee or the standing em-ployees' committee, or any other labor organization of its employees.(c)Recognizing the August 14 committee or the standing commit-tee, or any successor thereto, as the exclusiverepresentative of itsemployees for the purpose of dealing with the Respondent concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or other conditions of employment unless and until such labor or-ganization shall have been certified by the Board as the exclusiverepresentative of such employees.(d)Promising benefits to its employees to restrain or coerce themwith respect to their union affiliations or sympathies; and interrogat-ing its employeesin a mannerconstituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act, or in any othermanner interfering with, restraining, or coercing its employees in theexercise of their rights to self-organization, to form labor organiza-tions, to joinor assistLocal Union 868, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and toengagein concerted activitiesfor the purposes of collective bargaining and other mutual aid or pro-particularly as it is clear that both these committees were formed for the purpose ofdealingwith the Respondent concerning grievances,a sick leave plan,wage increases,and the abolition of the profit sharing plan.See, e.g.,Canlake Petroleum Corporation,121 NLRB 1527, 1535.599198-82-vol. 131-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDtection, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorized in Section 8 (a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the Union as the ex-clusive representative of all its employees in the above-describedappropriate unit and embody any understanding reached in a signedagreement.(b)Withdraw and withhold all recognition from the August 14employees' committee, and the standing employees' committee, as theexclusive representative of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment unless anduntil such labor organization shall have been certified by the Boardas the exclusive representative of such employees.(c)Post at its plant in Westbury, New York, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing signed by the Respondent's representative, be posted by theRespondent and maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices to employeesare customarily posted at its Westbury, New York, plant.Reason-able steps shall be taken by the Respondent to insure that said noticesare not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps have beentaken to comply herewith.3In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL, upon request, bargain collectively with Local Union868, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive representa-tive of all employees in the bargaining unit described below withrespect to rates of pay, wages, hours of employment, and other PHILAMON LABORATORIES, INC.83conditions of employment, and if an understanding is reached,embody such understanding in a signed agreement. The bargain-ing unit is :All production and maintenance employees employed atthe Company's Westbury, New York, plant, including thehourly rated employees in the wiring department, machineshop,preprocessing department, processing department,quality control department, porters, and shipping clerks,but excluding officer clerical employees, professional em-ployees, salesmen, guards, and supervisors as defined in theAct.WE WILL NOT interfere with the formation of or contribute as-,sistance and support to any committee or labor organization ofour employees.WE WILL NOT recognize the employees' committee which metwith management on August 14, 1959, or the employees' commit-tee selected shortly thereafter, or any successor thereto, as theexclusiverepresentative of our employees for the purpose ofdealing with us concerning grievances, labor disputes, wages,ratesof pay, hours of employment, or other conditions of employ-ment,unless anduntil such labor organization shall have beencertifiedby the Board as the exclusive representative of suchemployees.WE WILLNOT promiseor grant our employees economic bene-fits in return for their abandoning Local Union 868, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpersof America.WE WILL NOT interrogate our employees concerning their unionsympathies and intentions in a manner constituting interference,restraint,or coercion in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerceour employees in the exercise of their rights to self-organ-ization, to form labor organizations, to join or assist Local Union868, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, or any other labor organiza-tion,to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposes ofcollectivebargainingor other mutual aid or protection, or to re-frain fromand all suchactivities, except to the extent that suchright maybe affectedby an agreement requiring membership ina labor organization as a conditionof employment, as authorizedin Section 8(a) (3) ofthe Act,as modifiedby the Labor-Manage-ment Reporting and Disclosure Act of 1959. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or refrain from be-coming members of Local Union 868, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, orany other labor organizations except to the extent that this right maybe affected by an agreement in conformity with Section 8(a) (3) ofthe amended Act.PHILADION LABORATORIES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days fromthe date hereof,and must not be altered,defaced,or coveredby any othermaterial.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before Alba B. Martin, theduly designated Trial Examiner, in New York, New York, on January 25, and fromMarch 7 to March 9, 1960, in New York, New York, on complaint of the Gen-eral Counsel and answer of Philamon Laboratories, Inc., the Respondent, sometimesherein called the Company. The issues litigated were whether Respondent refused tobargain collectively with Local Union 868, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein called the Local, theUnion, and the Teamsters, whether Respondent rendered unlawful assistance andsupport to an employee committee and whether Respondent unlawfully interrogatedits employees'and promised and granted them benefits or improvements in their con-ditions of employment if they refrained from becoming or remaining members ofthe Union.The General Counsel presented an oral summation and Respondent fileda helpful brief, which have been carefully considered.Decision was reserved onRespondent's motion to dismiss the complaint for want of proof at the end of allevidence.This motion is hereby 'ruled upon in accordance with the findings andconclusions herein.After the hearing the parties submitted a stipulation, makingcertain corrections in the transcript of the hearing.This stipulation is hereby ac-cepted as a part of the record in the case. It has been placed in the exhibit'file asGeneral Counsel's Exhibit No. 26.Upon the entire record and my observation of the witnesses, I hereby make thefollowing:FINDINGSAND CONCLUSIONS1.THEBUSINESSOF RESPONDENT COMPANYRespondent is a New York corporation having its principal office and place ofbusiness in Westbury, New York, herein called the plant, where it is engaged-in themanufacture, sale, and distribution of electronic tuning forks and related products.During the year prior to the issuance of the complaint Respondent manufactured,sold, and distributed at the plant products valued at in excess of $50,000, of whichproducts valued in excess of $50,000 were shipped from said plant in interstate com-merce directly to States of the United States other than the State of New York.Respondent is, and has been at all times material herein,engaged incommerce withinthe meaning of Section 2(6) and (7) of the Act. On these facts I find that it willeffectuate the policies of the Act for the Board to assert jurisdiction herein.II.THE LABOR ORGANIZATIONINVOLVEDLocal Union868, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organizationwithin themeaning ofthe Act.III.THE UNFAIR LABOR PRACTICES'IA. Thumbnail chronology (all datesare in 1959)Friday, July24: Two employeesof Respondentmet with abusiness representativeof the Unionand signedauthorizations for the Union to representthem for purposesof collectivebargaining. PHILAMON LABORATORIES,INC.85Tuesday July 28:Second organizational meeting.Union received 10 additionalapplications.Wednesday,August 5:Third organizational meeting.Union received 4 moreauthorizations making a majority-16 out of 29 in the appropriate unit.Thursday,August 6:Union wired Respondent claiming to represent a majority "ofyour employees'and requesting early appointment.Respondent received this wire at1:25 p.m. and never answered it.Friday, August7,midmorning:Union representative telephoned Respondent, wastold bytelephone operator that Company President Grib was in conference andcould not be disturbed.Union representative askedthat Gribreturn hiscall.Gribnever did.Monday, August 10,midmorning:Two union representatives went to plant, toldPlantManager Shinerer that they represented a majority"of his people" and re-quested to bargain for a contract.Shinerer put them off,said Grib was on vacation,would be back August 13 or 14,that Shinerer would be in touchwith Grib and thatif the union representatives would call Shinerer on August 12 (Wednesday)Shinererwould have an appointment for the Union with Grib for later in the week.Unionreceived 2 more authorizations,making 18 out of 29.That afternoon Union filedpetition.Wednesday,August 12,morning:Plant Manager Shinerer told employee Anne Deethat Grib knew about the union movement.Dee urged Shinerer.that she wanted toseeGrib and thought all employees should be told about the union movement.Shinerer said he would try to get in touch with Grib.Early afternoon:Union tele-phoned plant and asked for Shinerer,was told he was gone for the day, would be inthe following morning.Thursday,August 13,9:15 a.m.:Union Agent Bruckner telephoned Shinerer atplant,was told he was not in,was expected about 10 a.m. Bruckner asked thatShinerer call him at his office after 1 p.m. Shinerer not having called,at 4 p.m.Bruckner again called the plant, was told Shinerer was in conference, could not bedisturbed,that he would be out soon and would call Bruckner back.Shinerer didnot call Brucknerby 5 o'clockwhen the latter left his office.Thisday Grib arrivedat office from vacation,did not get in touch with Union but, at request of Anne Dee,calledmeeting of all employees-atwhich Grib announced Teamsters claimed amajority and had petitioned for an election and at which Grib made promises ofeconomic benefit to employees.Friday,August 14, 9:30 a.m.:Two union representatives talkedwithShinerer atplant, Grib not being in yet, offered to show authorization slips to any impartial per-son.Shinerer put them off,did not mentionGrib'smeeting with employees of theprevious day.About 1 p.m.Grib received committee of employees,made promisesof economic benefit to employees.About thesame time Union RepresentativeBruckner telephoned plant, asked for Shinerer,was told he was in conference.Bruckner called again about2:20 p.m., asked forGriband Shinerer,was told "theywere all out to lunch."Bruckner asked that they call him back.Theynever did.At4:30 p.m.two employees,saying they represented the employees,requested theUnion to hold off for 60 days to see if Grib would live up to his promises.Monday, August 17:PresidentGriband Plant Manager Shinerer interrogated em-ployeeTrockel,who had been absent Friday. Plant Manager Shinerer conductedpoll among employees as towhether theywished to abolish profit-sharing plan andtake their share in the form of a 10-cent-an-hour increase in their paychecks.Friday, August 21:Employees received increase in paychecks of 10 cents an hourfor payroll period ending WednesdayAugust 19and were toldby Company thatthe additional amount represented the conversion of the profit-sharing plan to cashpayments.Union filed charge herein.Monday,August 24:Regional Director informed Respondenthe had approvedwithdrawal of Union's petition.Friday, September 25:Respondent made first payments under new sick-leave plan,for payroll period ending September 23.November 1:On about this date Respondent gave all employees a general wageincrease of 10 cents an hour.B. The refusal to bargain1.The appropriate unit; the Union'smajority statusThe parties stipulated and I find that the following production and maintenanceunit of Respondent's employees at its plant constitutes an appropriate unit for thepurposes of collective bargaining within the meaning of Section 9(b) ofthe Act:All hourly rated employees included in the wiring department,machine shop, pre-processing,processing,quality control,porters, and shipping clerks, but excluding 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDoffice clerical employees, professional employees, salesmen, guards, and all supervi-sors as defined in Section 2(11) of the Act.The parties stipulated, the record established, and I find that on August 6, 1959,and August 10, there were 29 employees in the above-described unit, and that onAugust 13, there were 30 in this unitThe record established further that the numberin the appropriate unit was not thereafter increased during the months of August andSeptember although it was decreased by at least two when one employee i left onAugust 19 and another employee 2 left on September 9.As a result of discontent among some of the employees in the plant on a numberof counts-including their feeling that grievances were not being handled by theRespondent, dissatisfaction with the Company's profit-sharing plan, and the employ-ees' desire for a sick-leave plan and for a raise-some 16 3 employees signed appli-cations and bargaining authorizations for the Union between July 24 and August 5,which were in the Union's possessionwhen the Union first claimed bargaining rightsin its telegram to the Respondent on August 6.An additional application-authori-zation form was signed on August 6 4 and 1 more on August 7 5-which 2 werehanded to the Union on August 10-making 18 in all. There was no evidence ofmisrepresentation or fraud by the union representatives in the obtaining of the liga-tures on these blanks.As in many organizational campaigns some employees, originally reluctant, werepersuaded to sign by the urging of their fellow employees In its brief Respondentcontended that two of these authorizations, one executed August 4 by employeeManno and another executed August 5 by employee LaDisa, were obtained by themisrepresentation of fellow employees-citing theRolitstein[sic]case.6Mannotestified.we figured that everybody at the moment all wanted the Union and thenallof a sudden they started to think it over and we figured we didn't needthem..The fellows in my shop had told me that there was a majority ofthe men that wanted a union and I should sign here and this and that, you know,my own employees that I work with. Being that I didn't want the Union tobegin with, I was opposed to the whole idea all along, I figured I would have todo it because there was a majority of the men and I got to work with the fellowseach day.A disagreement among themen isno good at all, although I didn'twant the Union to begin withThey all seemed to be all hep on the ideaTheyall acted that they wanted them, anyway. . . .To be noted in this testimony is that the witness did not claim that his fellow em-ployees represented-as an employee in theRohtsteincasemay have misrepre-sented-that a majority of the employeeshad already signedunion application andauthorization cards, but rather that a majority of the employees "wanted" a union.A majority may well have wanted the Union at that time without having decidedthat they would themselvessignapplication forms.The case is clearly distinguish-able from theRohtsteincase.The employees' statement to Manno was not a mis-statement as to any act or fact relating to the employees' grant of bargaining author-ity.Itwas "sales talk" which Manno could have learned the truth or falsity of byasking other employeesItwas, possibly, somewhat loose usage of language, as wasManno's testimony that " . . we figured that everybody at the moment all wantedthe Union"; and his later testimony that, "they all seemed to be hep on the idea.They all acted that they wanted them, anyway."The employees' statements toManno were not of such character as to invalidate Manno's designation.?As for LaDisa, he testified as follows-.The guys got together and they told me about the Union. In the beginningT didn't want to join, until they kept getting into me. She (his aunt, Anne Dee)was away and they told me not to tell her. . . . If I would tell her, I wouldI Jeffrey Chance$ Robert Wagner.Employees Trockel, MacFall, Giordano, Untener Lacetera, Wagner, Skidmore, Cotrufo(an assistant foreman), Heitmann, Miskovsky, Bronzino, Devine, LaTica, Alanno, Sehleich,King4Employee Vendegna.5 EmployeeManelski6N L R B. v. H. Rohtstein it Co, Inc,226 F. 2d (C A 1), enfg in part and setting asidein part 120 NLRB 1556.T Cf. E. H.Sargent and Co,a corpot atton,99 NLRB 1318, 1322-1323.Harry Epsteinet al. d/b/a Top Mode ManufacturingCo., 97NLRB 1273, 1296, enfd 203 F 2d 482(C.A. 3). PHILAMON LABORATORIES, INC.87have no friends in the shop.A couple of days passed and they kept on tellingme and I said I don't know. The last day they got at me, I said I would signit.1 said that maybe they won't bother me no more.When my aunt got back,I told her.We got together and I said I made a mistake, because she knows alot about the unionsLaDisa gave no testimony concerning any misrepresentation to him by either unionorganizers or fellow employees.When he decided to execute it, his designation ofthe Union was his own voluntary act, and 1 therefore include it as a valid designationEach of the employees who signed cards, except King, testified that they signedthe authorizations on the dates they bearDespite several efforts the GeneralCounsel did not succeed in serving a subpena upon Freeman C. King, who was anemployee of Respondent at the time he allegedly signed an authorization on July 28.Uncontradicted and credible testimony showed that in the regular course of theorganizational campaign the Union received 10 signed authorizations at a July 28organizationalmeeting with employees in addition to the original two which wereexecuted on July 24.Mathematically King's would have to have been one of them,else there would have been but nine. In addition King's signature on an "Em-ployee'sWithholding Exemption Certificate," in evidence, shows his signature to bea very distinctive one.The signature on the authorization appears to be the samesignatureWith the authorization and the withholding form both in evidenceRespondent had an ample opportunity to check the authenticity of the signature onthe authorization.Respondent has not since then contended that the signature onthe authorization is not King's signature.Upon the above considerations and theentire record I find that King's signed authorization, dated July 28, was one of thosereceived by the Union on that day, that King executed and signed it, and that it wasa valid designation 8It follows from the above that on August 6 when the Union first claimed a ma-jority, it represented 16 out of 29 in the appropriate unit.On August 14, when theUnionagainclaimed a majority and offered to show its cards to any neutral person,the Union represented 18 out of 30 in the appropriate unitThus I conclude that atall times of concern herein from August 6 onward the Union has represented amajority in an appropriate unit and has been and is the exclusive collective-bargaining agent2.The requests and the failure to respondAt about 1:25 p m. on Thursday, August 6, the Respondent received a tele-gram addressed to President Grib from the president of the Local reading as follows:This is to advise you that we represent the majority of your employees andrequest an early appointment for the purpose of negotiating a collectivebargaining agreement.Contact me at Yukon 9-1280.Respondent never replied to this telegram.Friday, August 7, at about 10:30 a.m. the Local's business representative, DonaldJ.Bruckner, telephoned Respondent, asked to speak to President Grib, and afteridentifying himself was informed by the girl who answered the telephone that Gribwas in conference and could not be disturbed.Bruckner left his name and thename of the president of the Local whose name had appeared on the telegram andasked that Grib call back.Grib never called back.The following Monday, August 10, two business representatives of the Local,Bruckner and Leonard Shifrin, arrived at the plant about 9.15 a.m. and asked thereceptionist-telephone booth girl if they could see Mr. Grib.The girl informedthem that Grib was on vacationThey asked to see whoever was next in chargeand Bruckner gave her his card. She disappeared and returned in a few minuteswith Charles Shinerer, who identified himself to them as the plant manager.Theyintroduced themselves to Shinerer and told him that they represented a majority"of the pepole" and wanted to negotiate an agreement. Shinerer said that he hadno knowledge of it.Bruckner's testimony of the incident continued: "We askedhim if he had received the telegram and he said he did not know anything about it,and that the-only person we could talk to was Mr Grib, who was pretty much of aone-man operation in the plant.Unfortunately,Mr Grib was on vacation, butMr Grib was expected back either Thursday or Friday, but that Shinerer wouldbe in touch with him during the week, and that if I were to call Shinerer on the12th, he would have an appointment for me with Mr. Grib later in the week"8CfIrving Toitel et at d/b/a I Taitel andRon, 119NLRB 910. 912Hunter Fngrneer-lnq Company,104 NLRB 1016, 1020. 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt then being the period of the midmorning break for the employees, the unionrepresentatives went around to the back of the building where the employees wereoutside, and received from one of them two more signed application and authori-zation cards, the employee verifying to Bruckner that Grib was on vacation.Bruck-ner told him that Shinerer was going to make an appointment and the Brucknerwould be in touch with Shinerer on the 12th.That afternoon, August 10, the Union filed a petition with the Regional Office inCase No. 2-RC-10170.On August 13 Respondent received from the RegionalDirector a letter advising Respondent that the petition had been filed for a unit of"all hourly rated employees included in wiring dept., machine shop, pre-processing,processing, quality control, porters and shipping clerks.Excluded all clerical help,salesmen,guards, supervisors and professionals."The record does not reveal whattime on Thursday Respondent received this letter, but it was before the afternoonmeeting of Grib with the employees which began shortly after 3 p.m., because atthe meeting Grib stated that the Union had petitioned for an election .9On Tuesday, August 11, the two union representatives met with a committee ofthe employees, some seven or eight in number.Bruckner and Shifrin told theemployees that the Union had filed a petition for an election, but that they didnot know how long it would take and that they would keep trying to see Mr. Grib inorder to get recognition without going through the formal matter of an election.Having done so before, at thismeetingthe employees again talked about what theywould want in a contract: They mentioned increase in wages, instituting a sick-leave program, and their dissatisfaction with the profit-sharing plan.On the 12th, Bruckner called Shinerer by telephone at about 1:30 or 2 p.m.Thegirl at the other end of the telephone told him that Shinerer was gone for the daybut that he would be in the nextmorning.The following morning, Thursday, August 13, Bruckner telephoned the plant andwas told that Shinerer was not in yet, that he was expected about 10. Bruckner re-quested the telephone operator to have Shinerer call Bruckner at the latter's office,that Bruckner would be there all afternoon after 1 p.m. Shinerer not having calledback, at about 4 p.m. Bruckner again called the plant, and was informed thatShinerer was in conference and could not be disturbed, but that he would be out in avery short time and would call Bruckner back.Bruckner remained at his officeuntil 5 o'clock and Shinerer did not call back.The next morning, Friday, August 14, at about 9:30 Bruckner and Shifrin againwent out to the plant, asked to see Grib, who wasnot in,and then talked withShinerer.Bruckner told Shinerer that they were having trouble getting in touchwith him on the telephone and that they would like to see him and also get in touchwithMr. Grib. Shinerer said that Bruckner would have to call back at noon be-cause Grib was not in yet. Bruckner asked what time Shinerer went out for lunchand the latter replied "I never go out."Bruckner stated that they were trying toget - a "negotiated recognition rather than go through the formal matter of anelection."Bruckner pointed out that sometimes things are said' and done during anelection campaign which upset a plant or get the employees nervous and jumpy soas to affect the overall production in the plant.Bruckner then said "We have thecards.We represent a majority of your people.We are perfectly willing to showthem to any impartial person"-suggesting the neighborhood rabbi, priest, orminister.Shinerer again said that Grib was the one who would have to make anydecision on that and that Bruckner should call him back after 12 noon. Shinerer didnotmention Grib's meeting with the employees of the previous day, consideredbelow.Between I and 1:30 p.m. that day, August 14, at about the time Grib and Shinererwere beginning another meeting with a group of employees, considered below,Bruckner again called the plant and asked for Shinerer and was told that he was inconference, that they were all in conference, but that Bruckner should call back inabout an hour and Shinerer would be free. Bruckner calledagainat about 2:15 or2:20 p.m., asked for Shinerer or Grib, and was informed by the telephone operatorthat they were all out to lunch.He then asked the telephone operator to "havethem call me back when they get a chance."Neither Grib nor Shinerer ever calledthe Union back.Bruckner testified that he asked the telephone operator at the plant if Mr. Griband Mr. Shinerer were gettingthe messagesBruckner was leaving for them, and shereplied that they were receiving them.Respondent introduced no evidence to thecontrary. I find on the entire record that they received all of the telephone calls leftfor them.90n August 24, after thefiling of the charge herein, the -RegionalDirector approvedof the Union'swithdrawal of the petition. PHILAMON LABORATORIES, INC.893.Bargaining directly with employees; promises of benefit; interrogations; grantingof benefits; suggesting an employee committeeOn Thursday and Friday, August 13 and 14, while Respondent, on notice sinceAugust 6 of the Union's claim to represent the employees, continued to ignore theUnion's claim and refused to enter into conversation with the Union concerningit,PresidentGrib responded hastily to the requests of employees to see him andspent several hours discussing employee problems with the' employees, apparentlyfor the first time in many months. The record showed that there had been a timesome years before when Grib was accessible to the employees' complaints and griev-ances, but that in the past year he had been too busy with other company problemsto have any time for the employees or even to be aware of the employees' grievances.Upon Grib's early return from his 1-week vacation and his return to the planton Thursday, August 13, he was asked by employee Anne Dee to call a meetingof all employees, and he immediately did so, passing the word down throughmanagement.Grib told Dee that the Union had petitioned for an election, so bythis time Grib had evidently received the Regional Director's letter setting forththe claimed appropriate unit. In seniority, Dee, was one of Respondent's oldestemployees and she had had a background, unbeknown to Respondent, as a union'organizer for another union.She was strongly opposed to the organization ofRespondent's employees by the Teamsters Union, and on August 13, upon Grib'sreturn, she entered upon a countercampaign to defeat the Teamsters' organizationaldrive.To be noted in connection with Dee's attitude was the testimony of hernephew, John LaDisa, to the effect that the employees did not tell his aunt aboutthe union organization drive and did not want him to, because "they know how myaunt is. . . . She was going to stick up for the boss. . . .Her attitude wasfurther revealed by her testimony that at this August 13 meeting she let the em-ployees know "that I knew about unions"; she "really spoke [her] piece, the way[she] felt at that particular time"; she told the employees that it was her experience"that once there is a committee set up and there is a company management whichiscompletely separate . . . that eventually the feeling becomes one that the bossis a bastard."A number of witnesses called by the General Counsel and the only witness calledby Respondent, Anne Dee, testified concerning what was said at the August 13meeting, which took place right after the 3 p.m. break or rest period, on companytime in the plant, and lasted an hour or more. There was little contradiction in thetestimony but different witnesses remembered different things that were said.Thefollowing statement as to what took place at the meeting represents a composite ofall the testimony.Grib told the assembled employees that the Teamsters Unionhad sent him a telegram, were claiming a majority of the employees, and hadpetitioned for an election.Grib said that although the Teamsters were claiminga majority, maybe they were shooting in the dark, maybe they did not really havethe support of the employees.Grib said that there would be an election and thatin the end it would be up to the employees to decide whether or not they wantedthe Union.Then Grib asked for any comments and any questions. Pursuant tothis invitation four principal subjects were raised by the employees for discussion:grievances, a pay raise, the profit-sharing plan, and the need for a sick-leave plan.In substance the employees said that of late their grievances were not being handledby the Company.Grib replied that grievances had not been getting through to him,that his lieutenants had let him down, that he himself had been very busy lately beingnot only president of the Company but also chief engineer wrestling with engineeringproblemsConcerning a pay raise, Grib said that there will bea payraise whetheror not the Union got in, that the Company had had a pay raise in the fire for a fewmonths.Grib listened to the employees' complaints about the Company's profit-sharing plan, but made no commitment concerning it.To the employees' requestfor sick leave, Grib replied in substance that he was against sick leave becauseemployees used it simply as a second vacation, but he allowed that employees shouldbe paid when they were actually sick.The following afternoon, Friday, August 14, about 1 o'clock, Anne Dee, whohad been talking among the employees against the Union and in favor of widerdiscussion of whether they wanted the Union, told Plant Manager Shinerer that someof the employees wanted to discuss some of the subjects with Grib, and askedShinerer to arrange an immediate appointment with Grib. Shinerer returned inabout 10 minutes and the group was immediately admitted into Grib's office-someeight or nine employees selected earlier that day from each department as a com-mittee to represent the employees.Anne Dee opened the meeting,which lastedan hour or more, by telling Grib that she had talked to these employees, and that 90DECISIONSOF NATIONALLABOR RELATIONS BOARDshe felt that they had some gripes which he should listen to-which Grib did.Oneemployee made the point that the Company's opposition to a sick plan, which theemployees were going to fight for, was one reason why the employees wanted aunion.As his reason for opposing a sick-leave plan Grib gave the same reasonhe had given the employees the day before.The employees then proposed a sick-leave plan whereby employees be allowed 5 days of sick leave per year with theunderstanding that at the end of the year they would be paid for any of the 5 daysthat they were not out sick.Grib said in substance that that sounded like a goodplan and that he would think more about it along those lines.According to AnneDee, "He told the boys that certainly things like that, if it was brought to his atten-tion, he certainly would agree to it."When employees raised the question why theyhad not been told about it if, as Grib had said the previous day to the larger group,a pay raise had been in the fire and they were going to get it, Grib replied insubstance that his lieutenants had let him down, that he did not know that the em-ployees were asking for raises, that this information had not gotten through to him.He reiterated what he had said the previous day that a pay raise had been in thefire for a few months and that the employees were going to get it whether or notthe Union got in.Concerning profit sharing, he said that "when he first formedthis profit-sharing plan, he said it seemed to him like it would be a wonderful thingfor the employees.He says through the months that we have had this profit-sharingplan, he though more about it.It seemsthatit isjust a way.of forced savings.That was h's exact words. It seems it was more orless forcingpeople to savetheirmoney.He didn't think that was a right thing to do.He said that if thepeople wanted to blow it, to blow it."Then Grib said that in view of the contro-versy about the profit-sharing plan among the employees, he would do away with theplan if that was what they wanted and that if they did away with it the employeeswould receive their share of it in their wages.The testimony of employee Joseph Lacetera is credited, to the effect that at oneof the meetings with employees Grib raised the question as to why employees hadnot come to him with their gripes.The employee answer was that he could notexpect an employee to go see the boss.Grib replied that "we could have formedthe committee had we wanted to, a grievance committee, and come to him, if we wereafraid to go up alone, for obviousreasons,because any worker would be afraid totalk to a boss. If we would send someone up to speak for us, there would be nohard feelings.He said if we wanted to do that, we could."[Emphasis supplied 1Employee Clement J. Trockel expressed it this way: "About the grievances, andeverything,he said we could set up a committee for grievances.[Emphasis supplied.1After all this was all over, after the election or whatever it was going to be in thefuture, we could set up a grievance opinion [sici.This was all set up as a matterof fatherly, a grievance committee, or a suggestion box on the wall, or somethinglike that, to handle grievances, and things like that."Employee MacFall testifiedthat at the August 14 meeting Grib said "that he thought we should have talkedthings over with our foremen, first of all, or we should have come directly to seehim if we really had a problem."Grib's statement was an obvious reference to theUnion, his expressed thought being that the employees should have consulted man-agement about their problems before going to the Union.Anne Dee testifiedthat each time somebody raised a question at the August 14 meeting "somebodyraised the question should we set up our own committee."Dee observed to theemployees in substance that the important decision was whether they wanted to runthings themselves by either committee or individual presentation of grievancesDeetestified further that Grib "made it very clear that he would definitely meet withanyone anddiscusshis own personal problems or department problems, anywaythey wanted to do it, whether there was a union in the shop or whether they wantedto continue it the way we had always been doing it, on an individual basis."Deetestified also that Grib said he could not make any promises as to what would takeplace in the future, "that at this particular time he was restricted in making promisesof any kind whatsoever, but for them certainly to feel free at any time, whether theyhad any of these problems or gripes they wanted to raiseHe made it very clear,`whether you come in as a union committee or whether you come in individually, myears have always belonged to the employees in the plant."'Dee testified also thatGrib said that "when this [isl straightened out . . when he has to discuss it withthe union committee or individuals. he said he will promise not to let the plantdown, that there would be certain definite increasesin all kindsof benefits in thefuture, on a steady basis."According to employee Manelski, at the second meeting which was the August 14meeting. Grib said. PHILAMON LABORATORIES,INC.91that we did have a perfect right to do what we are doing and that he was notgoing to try to stop us, that the choice was our own. I believe he did mentionsomething to the effect that we would get a better deal if we passed . . . theunion by.It is clear from the above testimony and the entire record, including the timingof events, that although Grib may have talked about making no promises at thepresent time, in fact he did make promises of benefit to the employees at the August13 and 14 meetings; and whatever his qualifying language the clearly implied con-dition was that the employees would abandon the Umon.He made these promisesto undermine the Union and induce the employees to abandon and ignore the Umonand to keep the settling of employee problems within the plant between managementand its employees.As almost everybody then knew-management and the em-ployees-at the very time of these meetings the Umon, representing a majority, wasknocking at Respondent's door, while within the meetings some employees, prin-cipallyAnne Dee, were talking openly in front of management of forming an em-ployee committee to handle problems within the plant as they had in the past, onan individual basis, or by comrmttee.Under these circumstances Grib's announce-ment of a wage raise in addition to the regular increases the employees received-the first the employees had been told about this wage raise, however long it mayhave been "in the fire"-Grib's statements that he would consider instituting thesuggested sick-leave plan and would abolish the profit-sharing plan, if that was whatthe employees wanted, coupled with his open promise to do business with any em-ployee committee if they formed one, amounted under all the circumstances to prom-ises of benefit under Section 8(c) of the Act and to interference, restraint, andcoercion under Section 8 (a) (1) of the Act.After President Grib's promises to the employees on Thursday and Friday, afterwork Friday two of the employees, Lacetera and Skidmore, told the Union's busi-ness representative, Bruckner, that they represented the employees and that the em-ployees wanted the Union to hold off for 60 days to see if Grib lived up to his prom-ises.The employees confirmed to Bruckner that Grib had conducted meetingsof the employees on Thursday and Friday but they were very reluctant to tellBruckner exactly what had taken place. In fact Bruckner "had to feel my wayaround and pump them somewhat to get whatever information I did."Because of his absence from the plant at that time, employee Trockel missed theafternoon meeting with Grib on Friday, August 14.The following Monday PlantManager Shinerer came to Trockel's bench where he was working, told him that"the fellows had talked to Mr. Grib Friday and would I care to see him, and I said`yes,' that I would "Trockel went with Shinerer into Grib's office and the threehad a conversation.First Grib and/or Shinerer told Trockel what had transpiredFriday. In Trockel's language, Gnbtold me about this sick leave they were going to try and formulate, the 5 dayssick leave, and such..He said they had been trying to work out some sortof sick leave plan..He said the fellows weren't happy with it (the profit-sharing plan) that a lot of them thought it was just a way of doing them out ofthe Christmas bonus and things like that, and that they were going to do awaywith the profit-sharing plan and put ten cents an hour more in their salary. . .That's what he told me had been reached, that that was going to transpire.Then Grib or Shinerer asked Trockel what he thought about all of this.Trockel,who had been one of the first two employees to contact the Union and to sign aunion application and authorization, replied that "I would go along with the ma-jority, that if they wanted to go along with how things were set up, that I would,too."Just before the end of the conversation Grib told Trockel that he and JoeLacetera did not have to worry about their jobs, that "there would be no witchhunt we would have to worry about."On the entire record, and from the facts that Shinerer and Grib invited the con-versation with Trockel, reiterated at least some of the promises previously made toother employees, and finally assured him that his job was secure, I conclude thatShinerer's and Grib's purpose in talking with Trockel, as well as the result, was topersuade him by promises of benefit to abandon the Union and to assist in keepingthe settling of employee grievances and conditions of work within the plant betweenmanagement and the employees.Under all the circumstances repeatine the pro-mises of benefit to Trockel. assuring him that these promises would he fulfilled, andthen asking him what he thought about all of this-which in itself was under all 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe circumstances unlawful interrogation 10-amounted to further interference, re-straint,and- coercion of employees, Respondent thereby further violating Section8(a)(1) of the Act.Also on Monday, August 17, Plant Manager Shinerer conducted a poll among theemployees as to whether they wished to abolish the profit-sharing plan and maketheir share in the form of a 10-cent-an-hour increase in their paychecks.In their paychecks on Friday, August 21, for the payroll week ending August 19,the amount of money received by each employee was increased by 10 cents an hour,and the Company informed the employees that the additional amount of 10 centsper hour represented the amount involved in the conversion of the profit-sharingplan to cash payments.This was the fulfillment of one of Grib's promises to em-ployees for the purpose of forestalling the union movement, and under all the cir-cumstances the fulfillment, as well as the promise, for such purpose, amounted tointerference, restraint, and coercion of the rights of employees under Section 7 ofthe Act, Respondent thereby violating Section 8(a)(1) of the Act.On Friday, September 25, Respondent instituted a sick-leave plan, patterned uponthe suggestion of the employees' committee on August 14.On September 25 firstpayments were made under the plan, for the payroll period ending September 23.On about November 1, Respondent granted a general wage increase, giving eachemployee a 10-cent-an-hour raise.This was the wage increase promised the em-ployees on August 13 and 14. The granting of this wage increase in the face of theUnion's request for recognition reasonably tended to interfere with the employeesin the exercise of the rights guaranteed by the Act, Respondent thereby violatingSection8(a) (1).4.Respondent'scontentions,and conclusions,concerning refusal to bargainIn substance Respondent contended that the Union's description of the unit wasdefectivein itsAugust 6 telegram, because it requested bargaining not for a specificappropriate unit but for "your employees." It is clear, however, thatbeforehecalled the August 13 meeting with the employees, Grib had received the RegionalDirector's lettersettingforth the claimed appropriateunit,for when Dee asked himto call the meeting Grib told Dee that the Union had filed a petition-which facthe learned from the Regional Director's letter-which also gave the claimed appro-priate unit.In substance Respondent claimed that Respondent had a good-faith doubt as tothe Union's representation of a majority of its employeesin an appropriate unit.The record does not support such a conclusion. In his two conversations withBruckner and Shifrin, Plant Manager Shinerer never questioned the Union's claimto represent a majority, never referred the Union to the Board for a certification,never asked who was included in the appropriate unit.No other company repre-sentative had any contact at all with the Union.Thus Respondent never exhibitedany doubt to the Union-much less a good-faith doubt-as to the Union's repre-sentationof a majority of itsemployees in an appropriate unit.The entire pattern of Respondent's conduct and the sequence of its acts demon-strated that Grib was not motivated by any good-faith doubt of the Union's ma-jority.He returned early-on Thursday-from his 1-week vacation and as therecordsuggestsno other reason I conclude he returned early in order to deal withthe "unionsituation."Upon his return, instead ofresponding to the Union's manyrequests that he contact it, Grib instead assembled all employees and presided overa group meeting that was stronglyantiunionin flavor because of its domination byAnne Dee.At this meeting, and the next day's meeting with a smaller group ofemployees,as has beenset forth above, Grib discovered what caused the employeesto go to the Union in the first place, promised a wage increase, promised to considerother employee requests, and suggested the formation of an employees' committee.Thereafter in short orderRespondentfulfilled all the employees' hopes by convertingthe profit-sharing fund into cash payments, by instituting the suggested sick-leaveplan, and by grantinga wage increase.Thus Respondent by positive action quicklyremoved all the reasons the employees expressed for wanting the Union.Tn substance Respondentcontendedthat it had a right to deal directly with theemployees because the employeeswere beginning to change their minds concerningtheir designation of the UnionbeforeGrib dealt directly with them on August 13and 14.'Oltwas unlawful hecauce under all the circumstances the interrogation reasonablytended to restrain or interfere with the employees in the exercise of the rights guaranteedby the ActBlue Flash Express, Inc .109 NLRB 591. 593. PHILAMON LABORATORIES, INC.93Their appearance, and the testimony of some, indicated that most of the em-ployees were young and had had no previous experience with unions.Thereforethey were if anything, more susceptible than more sophisticated employees are, tosuggestions and hints from the president of the corporation for which they worked.Although they were also influenced by Anne Dee to reconsider their union desig-nation the record does not support a conclusion that hers was the major influenceupon their minds.And as the corporation president summoned the employees tothe first meeting and presided while Dee argued strenuously againstanyoutside unionand in favor of the employees' reconsidering their designation of the Teamsters-followingwhich Grib promised economic benefits to the employees-a naturalreaction of the employees was that Dee spoke with the approval of "the boss," thatthey could get what they wanted without the Union, so what further need did theyhave of the Union. This conclusion was emphasized by Grib's suggestion that dayor thenext,or both, that be would meet with an employees' committee any timethe employees wanted him to.Particularly to be noted here is thatat no timewhile Respondent was negotiatingwith the employees or a committee of the employees, and while Respondent wascarrying out at least some of its promises, did any employee revoke his designationof the Union as hisbargainingagent or request the Union to give him back hisauthorization.All that happened was that late in the day on August 14, after Grib'sdirect dealing with the employees and his promises of economic benefits to them,two employees, stating that they represented the employees, asked the Union to holdoff for 60 days to see if Grib lived up to his promises.And then, at an August 24meeting conducted by the Union's representatives, Bruckner and Shifrin,accordingto the credited testimony of the latter, a very crediblewitness,some employees saidthat they wanted the Union to hold off for a while because,they had formed some kind of a group which hadbeen discussing someof the things that they said were gripes with Mr. Grib or Mr. Shinerer.Theyfelt thatMr. Grib was being sincere when he promised that he would look intosome of their problems, some of their grievances, maybe a payincrease, some-thing about a sick leave plan, and that they felt they wanted togive him anopportunity for him to live up to some of the promises which they indicatedthey had gotten, and they felt if they had received what they had asked for,then they couldn't see why they needed a union to get it forthem.That wasthe generaltemper of the meeting.Why belong to the Union if we can getwhat we want without the Union.At this meeting "some" of the employees asked for theirdesignationsback.Therecord issilent as towhether they were returned.To be notedin this connection isthat therewas no expresseddiscontent with the Union's effort on behalf of the em-ployees.As the Supreme Court has said,ll theRespondentcannot,as justificationfor its refusalto bargainwith the Union, set upthe defection of union members which it had induced by unfair labor practices,even though the result was that the Union no longer had the support of a ma-jority.It cannot thus, by its own action, disestablish the Union as the bargain-ing representative of the employees, previously designated as such of their ownfree will.Upon all of the above factsand considerationsand the entire record in the caseconsidered as a whole,I concludeand hold that by refusing and failing to recognizeand negotiate with the Union and instead engaging in the other unfair labor practicesfound herein,Respondentwas not motivated by any good-faith doubts but wasmotivated by a desireto gain timeand take action to dissipate the Union's majority.Its actions were designed to choke off the employees'union resolveand thus thwartand undermine the Union.By such actionRespondentviolated Section 8(a)(5)of the Act.Cf.Laabs, Inc.,128 NLRB 374.5.Assistance to the employees' committeeSeveral witnesses (Dee, Cotrufo, Lacetera) testified that they each suggested theformation of an employees' committee.On the basis of the other testimony of Dee,Lacetera, and MacFall, however, given above, I believe and find that Grib himselffirst suggested the formation of such a committee.Whether or not Gribfirstsuggested the idea, as has been seen above, the evidenceis clear that he enthusiastically endorsed the idea of dealing with his employees indi-n Medo PhotoSupplyCorporat{on v. N.L.R.B.,321 U.S. 678. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDvidually or by committee.This was in contrast to his having been too busy the pastyear or so to consider employees' problems, and it was in contrast to his avoidanceof dealing with the Union at that very momentAlthough the witnesses used the words "grievance committee," the record showsthat they were really thinking of it as a collective'bargaming committee.Thus, theythought of the customary subjects of collective bargaining-wages, hours, and work-ing conditions-as "grievances," but they actually discussed a wage increase, cashpayments instead of profit sharing, and a sick-leave plan, which are customary sub-jects of collective bargaining.Thus, they were really talking about an employees'representative collective-bargaining committee, and I so find.As has been seen above, such a committee came into inchoate existence on August14 before it went in to talk with Grib early that afternoon.This committee wasselected by employees to represent them in talking with Grib.There is no doubtthatAnne Dee's persuasiveness, combined with President Grib's blessing, broughtthe committee into being It appears to have met but once with Grib, on August 14early in the afternoon, when, as has been seen above, Grib discussed with it wages,instituting a sick-leave plan and abolishing the profit-sharing plan.Since then the employees have continued to discuss whether to have a standingemployees' committee to deal with Grib.Immediately after the August 14 meeting with Grib, Frank Cotrufo who had onJuly 27 signed a union authorization, with the permission of Plant Manager Shinerercalled a meeting of employees on company time, announced he was speaking forthose who had just seen Grib, related what had transpired in Grib's office, and triedto "sell" the employees on the idea of getting along without the Union and of formingan employees' union of their own for the purpose of "negotiate [ing]" with GribNo decision was made at this time.Cotrufo testified that the employees are stilltalking about forming a company union but that nothing has been done about form-ing it.Employee Lacetera testified that some days later the employees decided toform such a committee, and that each department selected one committeeman. Tend-ing to corroborate Lacetera's testimony was employee MacFall's testimony that sometime after Cotrufo's meeting the employees met "to get a few people from each de-partment to represent the employees."On the entire record I find that the employeesreached a decision to have a committee and that committeemen on it from the severaldepartments were selected.Once "formed" the committee never met, never organ-ized, never asked to speak to any representative of the Company.The complaint alleged that on and after August 14 Grib "recognized and bar-gained with" the employees committee and granted benefits to the employees pursuantto such bargaining. In its brief Respondent argued that the discussion at the August14 meeting did not rise to the status of "bargaining."Nevertheless Grib's discussingwages and conditions of work with the committee and his almost immediate grantingof the requests of the committee members while he continued to refuse to bargainwith the Union, gave assistance and support to the August 14 employees' committee.The complaint alleged as as element of an 8(a) (2) violation the fact that Respond-ent permitted the employees' committee to conduct its meetings, to engage in organ--izational activities and to solicit members during working houss.The testimonyrevealed a relaxed atmosphere in the plant, showed that during working hoursemployees discussed the merits of the Union as well as of an employees' committeeSome, if not most, of the employee discussions took place during luncheon and breakperiods just outside of the plant on company propertyOnly one meeting was shownto have occurred inside the plant on company time, the "Cotrufo meeting" of August14, but on that occasion Cotrufo's request of Shinerer was that he himself-not acommittee-wanted to hold a meeting. The record did not establish beyond a doubtthat Shinerer was at the earlier August 14 meeting of the committee with Grib orknew what Cotrufo was going to say to the employees at the "Cotrufo meeting "Under all the circumstances I do not find assistance to an employees' committee inwhat occurred on company time.Although at the time he attended the August 14 meeting and later called andaddressed hismeeting of employees, Frank Cotrufo was assistant foreman andacting foreman of his department, I do not find that his actions were attributable toRespondent in view of the fact that 3 days before, on August 11, when he was alsoserving as assistant foreman and acting foreman, he served on a committee suggestedby the Union as a representative of his department, and as a committeeman met withthe Union's representative, Bruckner.Respondent suggested that the committee which met with Grib on August 14 wasthe same committee as was selected upon suggestion of the Union and met withBruckner on August 11, and that therefore the August 14 committee was in fact aTeamsters' committee and not an'employees' committee suggested by GribThe PHILAMON LABORATORIES, INC.95testimony did not sustain this position.Most importantly, Anne Dee was not onthe August 11 committee and she led the August 14 committee. Further only twoemployees were shown definitely to have served on both committees, Cotrufo andLacetera.In addition four others may have but were not definitely proven to havebeen members of both committees-Untener, Manelski, MacFall, and SoltysThetestimony proved that the following attended the August 11 meeting with Bruckner:Trockel, Lacetera,Wagner, Cotrufo, Untener, and Skidmore. In addition Soltysmay have been there, and also Manelski and MacFall. Those who definitely metwith Grib on August 14 were Dee, Cotrufo, Giordano, Soltys, MacFall, Lacetera,Manelski, and Devine.Untener may also have been there.On the entire record Ifind and hold that they were two separate committees, one suggested by the Union,the other by President Grib.Present when the standing committee was selected some days after August 14were two foremen, Roger Maurer and Al Sebella.Under all the circumstances Ifind that their presence was an element of company interference with the formationof, and assistance to, the standing committeeOn the entire record considered as a whole I find that by Grib's suggesting that theemployees form their own committee and his assurances to the employees that hewould deal with a committee; by Grib's dealing with the August 14 committee;by Respondent's carrying out Grib's promises to the August 14 committee-by con-verting the profit-sharing fund into cash payments, initiating a sick-leave plan andgranting a wage increase; and by the presence of two foremen when the standingcommittee was selected; Respondent interfered in the formation of both the August14 committee and the standing committee and Respondent contributed assistance andsupport to both the August 14 committee and the standing committee.As both thesecommittees were employee representation committees formed for the purpose ofdealing with Respondent concerning grievances, wages, rates of pay, and conditionsof work, I find that they were both labor organizations within the meaning of Section2(5) of the Act, and that Respondent's contribution of assistance and support tothese labor organizations was in violation of Section 8(a)(2) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent set forth in section 1, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerceV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.Respondent having refused to bargaing collectively with the Union as the exclusiverepresentative of its employees in an appropriate unit, I recommend that Respondent,upon request, bargain collectively with the Union as the exclusive representative ofits employees in the unit set forth above concerning wages, hours, and other termsand conditions of employment, and if an understanding is reached, embody suchunderstanding in a signed agreement.The violations of the Act committed by Respondent are persuasively related toother unfair labor practices proscribed by the Act, and the danger of their commis-sion in the future is to be anticipated from Respondent's conduct in the past.Thepreventive purposes of the Act will be thwarted unless the order is coextensive withthe threat. In order,therefore, to make more effective the interdependent guaran-tees of Section 7, to prevent a recurrence of unfair labor practices,and therebyminimize industrial strife which burdens and obstructs commerce, and thus effectuatethe policies of the Act, I shall recommend that the Respondent be ordered to ceaseand desist from infringing in any manner upon the rights guaranteed in Section 7 ofthe ActUpon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Philamon Laboratories,Inc., is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.TheUnion is a labor organization within the meaning of Section 2(5) ofthe Act. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.All of Respondent's hourly rated employees at its Westbury, New York, plantin the wiring department, machine shop, preprocessing, processing, quality control,porters, and shipping clerks, but excluding office clerical employees, professionalemployees, salesmen, guards, and all supervisors as defined in Section 2(11) of theAct, constitute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.The Union was on August 6, 1959, and at all times thereafter has been, theexclusive representative of all employees in the above-described appropriate unit forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act.5.At all times after August 6, 1959, by refusing to bargaing collectively with theUnion as the exclusive representative of its employees in the above-described appro-priate unit, Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8-(a) (5) of the Act.6.By interfering in the formation of the August 14 employees' committee and thestanding committee, and by contributing assistance and support to the August 14employees' committee and the standing committee Respondent has engaged in andisengaging in unfair labor practices within the meaning of Section 8(a)(2) ofthe Act.7.By interfering with, restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of the Act, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a),(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Atlas Shower Door Co., Distribudor Inc. d/b/a Basco-Sacramento,Sacramento Shower Door Co., Golden State Shower Door Co.,Fresno Shower Door Co., and Associated Shower Door 1andWarehousemen's Union, Local 17, I.L.W.U., Independent, Peti-tioner.Case No. 20-RC-4364. April 11, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph L. Meagher, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Leedom, and Fanning].Upon the entire record in this case, the Boards finds :1.The Employer is engaged in commerce within the meaning ofthe Act 21 The name of the Employer has been amended in accord with the evidence,While theabove companies are variously designated in the record, their names appear above inaccord with the documentary evidence.' On the basis of our unit finding herein, we find that the companies named above, whohave been signatory parties to separate but identical multiemployer contracts, constitutea single employer for jurisdictional purposes.While all these companies are engaged inprocessing and/or manufacturing operations, some are also engaged in wholesaling orretailing.The combined inflow of the members, as a group, exceeds $50,000 a year, andtheir combined gross volume of business, as a group, exceeds $500,000 a year.Underthese circumstances, we find that the Employer is engaged in commerce and that it willeffectuate the policies of the Act to assert jurisdiction herein.Seegrist Gradis, et at.,121 NLRB 601, 602.131 NLRB No. 2.